Rosenberry, J.
The sufficiency of the evidence to sustain the verdict in this case is not challenged. We have, however, set out the evidence with greater particularity than would ordinarily be warranted under such circumstances because it discloses what may be done by a diligent prosecuting officer who has an intelligent comprehension of the things that are necessary to establish guilt in a case of this importance.1 The guilt of the defendant is as conclusively established as it is possible for it to be. It is scarcely conceivable that any jury could find otherwise than did the jury in this case. The assignments of error made must therefore be considered in the light of the whole record.
The first assignment of error is that “it was error to admit the testimony of the acts and conversation of John Magnu-son under the conditions in which he was held from 11 o’clock in the evening until 8 o’clock the next morning.” This assignment is supposed to' refer to the day of the arrest of the defendant. No admissions were offered or received in evidence. There is no credible evidence that Magnuson was in any way coerced or that he w^s unduly or unreasonably restrained. He was asked to and did write the exhibits which have heretofore been referred to. It was done for the purpose of comparing his handwriting with the handwriting on the wrapper of the bomb. He freely and frankly told the officers who had him in charge all about His former life and repeated these facts upon the stand voluntarily. We are referred to no admissions, and this assignment of error has no basis in the record to support it.
*132The second assignment of error is that “the court erroneously admitted testimony regarding the blowing up of the dredge.” This testimony was offered and received for the purpose of showing the connections of the defendant with the drainage project and the reason for his animosity toward J. A. Chapman. It is the general rule that evidence of a separate and independent crime is inadmissible to prove the guilt of a person on trial for a particular criminal offense. There are, however, many important exceptions to this rule.
In Jones on Evidence, p. 734, sec. 144, the rule is stated as follows:
“While it has been held in some courts that such evidence is irrelevant, yet by the weight of authority evidence of such other representations or transactions is received, when they show a common motive or intent and when the transactions are so. connected in point of time and so similar in their other relations that the same motive may reasonably be imputed to all. . . . Applying the same ¿principle, the courts have often received evidence of other similar offenses in the • trial of indictments for homicide or homicidal ■ assaults, as tending to show a deliberate plan or to repel the inference of accident.”
See, also, Wharton, Criminal Evidence (10th ed.) p. 59, §31; State v. Miller, 47 Wis. 530, 3 N. W. 31; Zoldoske v. State, 82 Wis. 580, 52 N. W. 778; McAllister v. State, 112 Wis. 496, 88 N. W. 212; Dietz v. State, 149 Wis. 462, 136 N. W. 166.
The blowing up of the dredge, and the attempt to kill Mr. Chapman which resulted in the unintended death of his wife, are so connected in time and place and motive as to be parts of a plan formed by the defendant to carry out his purpose to obstruct the completion of the drainage project. In the statement of facts we have referred to the threats made by the defendant on numerous occasions. Within the rule established by this court the evidence objected to was clearly admissible. '
*133The third assignment of error is that hearsay testimony was received over the objection of the defendant. Only a part of the testimony is set forth in brief of counsel. A careful examination of the record discloses no basis for the objection. Certain statements made by a witness were attacked by the defense for the reason that they had not been reported to Mr. Chapman and in an attempt to show in rebuttal that it had been reported by way of an irresponsive reply, and the witness testified: “I met Mr. Chapman in Marshfield and he told me Magnuson had been over there and he was quite riled up, and I said ‘Jim, you want to keep your eye on that boy/ ” The fact that Magnuson had been over was established by the testimony of the defendant himself, as was the fact that he was considerably irritated or riled up. The statement “Jim, you want to keep your eye on that boy,” was probably not strictly admissible, but under the evidence in this case it was harmless.
The fourth assignment of error is that the court erroneously admitted the testimony of handwriting experts based on specimens of defendant’s writing not voluntarily made. The evidence established most conclusively that specimens of handwriting were made by the defendant without any coercion, freely and voluntarily. This assignment of error is wholly without merit.
The fifth assignment of error is that the court erred in its instruction regarding the testimony of the defendant. The instruction was as follows:
“The defendant has testified on his own behalf. He is a competent witness and you should not- discredit him merely because he is charged with crime. He is, however, deeply interested in the result of this trial, and you are entitled to take into consideration añd consider the temptation which arises under such circumstances to testify to a state of facts favorable to himself. Other witnesses on the trial may by reason of their relation to the defendant be deemed to be interested in the result. You should take into consideration all such interests so far as they appear by the evidence. -The *134same test that you apply to determine the credibility of the defendant, you should apply to each and every other witness.”
No authority is cited to sustain this assignment, probably for the reason that none could be. This instruction was taken practically verbatim from Emery v. State, 101 Wis. 627, 78 N. W. 145, where it was expressly approved.
The sixth assignment of error is that the court erroneously instructed the jury respecting the destruction of the dredge. The following is particularly criticised:
. “Evidence has been received in this case tending to show, if you believe it credible, that the defendant blew up the dredge. Does such evidence convince you beyond a reasonable doubt that the defendant destroyed the dredge? If it does not, then the destruction of the dredge can have no bearing upon the question involved in this case, and you should disregard it.”
This is said to be highly prejudicial. Bearing in mind what has been said with reference to the admissibility of testimony tending to show that the defendant destroyed the dredge, the instruction complained of seems to be favorable to the defendant rather than otherwise. Under it, before the jury may consider the evidence at all, they must be satisfied beyond a reasonable doubt that the defendant blew up the dredge. That the dredge was blown up appears without substantial dispute. If the threats and conduct of the defendant in connection with the entire drainage project, considered with his conduct thereafter, convinced the jury beyond a reasonable doubt that the defendant blew up the dredge, then under the rule they had a right to consider it as having bearing upon the motive, purpose, and plan of the defendant in sending the bomb in question. Zoldoske v. State, 82 Wis. 580, 52 N. W. 778.
The admission of evidence respecting the destruction of the dredge was for the purpose of establishing motive or a system adopted by the defendant. Motive is not an essential *135element of the crime of murder. Its existence is merely an evidentiary circumstance bearing with more or less weight, according to the circumstances, on the question of guilt. In some cases it may have very great probative force. In others its value may be negligible.
Under the circumstances of this case there could be no doubt of the fact that the person who sent the bomb was guilty of the crime of murder, the death of Mrs. Chapman having resulted therefrom. Where the circumstances of the killing are so conclusively established as they are in this case, motive becomes immaterial. Hedger v. State, 144 Wis. 279, 128 N. W. 80; Spick v. State, 140 Wis. 104, 121 N. W. 664.
The last assignment of error is that the court erroneously denied counsel the privilege of ascertaining whether or not the complaint was signed in what ■ is known as “due process of law” and issued by a court of competent jurisdiction. The defendant was represented at the trial by able counsel. Without having entered any plea in abatement or made any objection in respect to the preliminary examination, the defendant entered a plea of not guilty. After the trial had proceeded, the defendant attempted to show that the complaint in justice’s court was not regularly made. Sec. 4654, Stats. 1923, provides:
“No failure or omission of such preliminary examination shall in any case invalidate any information in any court unless the defendant shall take advantage of such failure or omission before pleading to the merits by a plea in abatement.”
This assignment of error raises no question for review.
It is also contended by counsel that the court erred in permitting the handwriting experts to give the reasons for their conclusions. This objection seems to us trivial and without merit. A rule of law that would permit an expert to take the stand and state his conclusion without doing any more would place the least qualified, most prejudiced expert *136on the same level as the best qualified and most.conscientious expert. Particularly is this true in regard to the testimony given by a handwriting expert which rests very largely for its convincing power upon the similarities and peculiarities which enable the expert to arrive at his conclusion. McKay v. Lasher, 121 N. Y. 477, 24 N. E. 711; People v. Faber, 199 N. Y. 256, 92 N. E. 674.
We have given the objections raised by the defendant here more consideration than we would deem fitting were this not a capital case. A careful consideration of the record leaves us with no doubt as to the guilt of the defendant. He was ably represented at the trial and his cause has been presented with ability in this court. Such criticisms as may have been made in discussing the assignments of error are inherent in this case for the reason that the defendant had a full, fair, and complete trial, the trial judge having accorded him.every privilege to which he was entitled. While the trial was long and difficult, all of the matters urged by the defendant were considered with care and patience in keeping with the gravity of the situation. We find no error, and the judgment must be affirmed.
By the Court. — It is so ordered.

 See Wisconsin State Bar Association Proceedings, June, 1924. Address, “Use of Scientific Methods in the Detection of Crime,” by Prof. J. H. Mathews, University of Wisconsin.